DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on December 1, 2021.
Claims 1, 4, 5, 11, 14, 15, and 18 have been amended and are hereby entered.
Claims 3, 8, 9, 13, and 20 have been canceled.
Claims 1, 2, 4–7, 10–12, and 14–19 are currently pending and have been examined.
Response to Amendment
The amendment filed December 1, 2021 has been entered.  Claims 1, 2, 4–7, 10–12, and 14–19 remain pending in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1, 2, 4–7, 10–12, and 14–19 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1, 2, 4–7, 10–12, and 14–19 recite refunding a payment transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  
Claims 1, 2, 4–7, 10–12, and 14–19, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial (Fig. 1, ¶ 4: “Real-time payment networks do not support refund transactions or reversals of payment transactions.”).  The claimed invention addresses this technical problem by providing a supplemental payment services computer that handles this information and processes the refunds for the real-time payment network (Fig. 2, ¶ 67: “[T]he payment system disclosed herein compensates for the lack of refund facilities in real-time payment networks. Where a refund of a P2M real-time network payment is to be carried out, capabilities of a payment card account system are invoked to handle messaging for the refund, and settlement of the refund amount between the acquirer and issuer banks..”).  Rather than merely applying real-time payment technology to the abstract idea, the claims instead allow for refund functionalities not previously available in real-time payment systems through the refund settlement by the supplemental payment services computer.  The 
For these reasons, in light of Applicant’s amendments and arguments, the prior rejection of claims 1, 2, 4–7, 10–12, and 14–19 under 35 U.S.C. 101 has been withdrawn. 
Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
receiving, by a supplemental payment services computer from a payment network, a request for a refund of a refund amount originating from an acquirer financial institution (FI) computer associated with a merchant relative to a payment transaction, the refund request comprising a transaction reference and a token representing a customer account; and 
determining, by the supplemental payment services computer, based on the transaction reference that the payment transaction was effected in a real-time payment network.
The prior art references of record that are most closely related to the claim limitations recited above are Powell, U.S. Patent App. No. 2014/0006264 (“Powell”) and Wical, U.S. Patent App. No. 2002/0161698.  Powell discusses issuers transmitting chargeback requests in a batch, but does not disclose sending the request from an acquirer institution to a supplemental computer with a token.  And, Wical discusses determining whether a transaction is in real-time, but does not disclose doing so in the context of a real-time payment refund.  Furthermore, no references could be found for sending the request from the acquirer or determining a real-time payment refund in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 11 and 18 include substantially the same features as claim 1.
For these reasons, independent claims 1, 11, and 18 are deemed to be allowable.  Dependent claims 2, 4–7, and 10 are also allowable due to their dependency on claim 1; dependent claims 12 and 14–17 are also allowable due to their dependency on claim 11; and dependent claim 19 is also allowable due to their dependency on claim 18.  Accordingly, the prior rejections of claims 1, 2, 4–7, 10–12, and 14–19 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Foth et al., U.S. Patent No. 7,318,047, discloses completing a refund through a broker computer.  
Miles, U.S. Patent App. No. 2016/0371680, discloses a payment account token and authorizing a transaction from an issuer to an acquirer.
Phillips et al., U.S. Patent App. No. 2017/0243220, discloses sending a chargeback to an issuer computer.
Larko et al., U.S. Patent App. No. 2017/0330196, discloses a dispute analyzer for processing chargeback disputes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.




/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696